Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to a fusion protein comprising interleukin 2 fused to the N-terminus of interleukin 2 receptor beta, with an intervening linker.
Group II, claim(s) 12-16, drawn to a.
Group III, claim(s) 17-19, drawn to a.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
 Species I: Claims 3 and 4, a fusion protein wherein the intervening linker between IL-2 and the N-terminus of IL2RB comprises an extracellular domain of IL2RA
Species II: Claims 5 and 6, a fusion protein comprising a cytoplasmic domain of IL21R at the C-terminus of IL2RB
Species III: Claims 7 and 8, a fusion protein comprising an activation domain of CD28 at the C-terminus of the IL2RB portion.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of a fusion protein comprising interleukin 2 fused to the N-terminus of interleukin 2 receptor beta, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2016/022671 A1, Malek, Thomas, as cited on the IDS filed 1/21/2020 as citation 7, hereinafter Malek in view of Voss, S., et al. Characterization of the interleukin 2 receptors expressed on human natural killer cells. Journal of Experimental Medicine. 176, Pages 531-541, August 1992, cited on the IDS file 1/21/2020 as reference number 110, hereinafter Voss, in view of Stauber, D., et al. Crystal structure of the IL-2 signaling complex: paradigm for a heterotrimeric cytokine receptor. 103(8) Pages 2788-2793, February 21, 2006, cited on the IDS file 1/21/2020 as reference number 88, hereinafter Stauber, and in view of Terme, M., Natural killer cell-directed therapies: moving from unexpected results to successful strategies. Nature Immunology. 9(5) Pages 486-494, May 2008, cited on the IDS file 1/21/2020 as reference number 101 hereinafter Terme.  
Malek teaches a fusion protein comprising IL2 fused to the N-terminus of interleukin 2 receptor alpha with a variable linker between the two (figure 1, Page 35 lines 24-29).

Voss teaches that NK cells do not express the high affinity IL2 receptor, which contains the alpha chain, but do express the intermediate affinity receptor, which contains the beta chain (page 531 column 1-532 column 1 1st full paragraph).
Stauber teaches that for potent cell signaling, IL-2 must be captured at the cell surface to prevent diffusion away from the cell. This function is normally performed by the IL2 receptor alpha chain (page 2792 column 1 first full paragraph).
Terme teaches that lymphokine activated killer cells (mainly NK cells) can be activated by IL-2 and have been explored in cancer therapy. A limitation of using NK cells is that by infusing IL-2 into a patient to activate NK cells the IL-2 also activates regulatory T cells that inhibit the NK cells from working properly (page 489 column 1 2nd and 3rd full paragraphs).
One of ordinary skill would be motivated to fuse IL-2 to the interleukin-2 receptor beta chain because NK cells do not express the IL-2Rα chain but have therapeutic potential in cancer. By fusing IL-2 to the beta chain of the IL-2 receptor one of ordinary skill would prevent toxicity of IL-2 in a patient and also prevent regulatory T cells from turning off the activity of NK cells because the IL-2 would not be able to diffuse away from the surface of the cell and instead stay near the IL-2 receptor on the NK cells also allowing for efficient activation of the NK cell. One would be assured of success because IL-2 fused to the receptor alpha chain was already known, meaning one of ordinary skill would know how to fuse IL-2 to its receptor, and NK cell line NK-92 is a known engineered NK cell line that expresses a chimeric antigen receptor, indicating that NK cells can be made to express chimeric proteins (Terme page 491 column 1 2nd full paragraph).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY E MAZANEK whose telephone number is (571)272-0341.  The examiner can normally be reached on Monday - Thursday 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZACHARY EDWARD MAZANEK/Examiner, Art Unit 1647                                                                                                                                                                                                        
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647